Title: From Thomas Jefferson to John F. Oliveira Fernandes, 7 March 1805
From: Jefferson, Thomas
To: Fernandes, John F. Oliveira


                  
                     Sir 
                     
                     Washington Mar. 7. 05.
                  
                  Your favor of Jan. 24. was recieved in February. I have information of the arrival of the wines at Richmond, and of their being forwarded to Monticello. I have now the pleasure to inclose you a draught of the branch bank of the US. at this place on that at Norfolk for one hundred & fifty two dollars twenty five cents, the amount of the bill, and to tender you my thanks for your attention to this little commission & the assurances of my respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               